EXHIBIT 10.5
 
NATIONS FUND I, LLC
 

--------------------------------------------------------------------------------

 
REAL PROPERTY WAIVER
 
THIS REAL PROPERTY WAIVER (this “Waiver) is made as of the 29th day of May,
2015, by and between NATIONS EQUIPMENT FINANCE, LLC, as administrative agent and
collateral agent for the Lenders (as defined below), its successors and assigns
(hereinafter the “Agent”, and together with the Lenders, collectively, the
“Lender Parties”), and the undersigned.
 
The undersigned has the interest described below in the premises commonly known
as North Texas Shop, with an address of 3475 High River Road, Fort Worth, TX
76155 (the "Premises"). The Premises are now occupied in whole or in part by
TEXAS STERLING CONSTRUCTION CO., a Delaware corporation (hereinafter the
“Borrower”), and Borrower desires to borrow funds from Lender (as defined
below), to be secured by a grant of security interest in all of Borrower’s
personal property which is already on or hereafter may be delivered to the
Premises, all of said property being more fully described on the schedule
attached hereto (hereinafter collectively the “Collateral”), all of which
Collateral is now or hereafter may become subject to a security interest in
favor of Agent, for the benefit of Lenders, granted in a Loan and Security
Agreement (hereinafter the “Agreement”) between Agent, NATIONS FUND I, LLC
(together with other parties who become a Lender from time to time,
collectively, the “Lender” or “Lenders”), Borrower and certain of Borrower’s
affiliates; to be used in connection with the business of Borrower as now or
hereafter conducted.
 
Lender is willing to lend the funds to Borrower, provided that the undersigned
recognizes Agent’s prior interest in and to the Collateral.
 
NOW, THEREFORE, in consideration of the premises and the sum of Ten Dollars
($10.00) in hand paid, the receipt and sufficiency of which is hereby
acknowledged, the undersigned hereby consents and agrees as follows:
 
1. All such Collateral may be kept, installed, maintained, used and operated in
the Premises; and shall remain personal property notwithstanding the manner or
mode of the attachment of such Collateral to the realty and shall not become
fixtures.
 
2. Agent’s security interest in the Collateral and any claim that Agent may now
have or hereafter may acquire against the Collateral by virtue of the Agreement
is superior to any lien, claim or interest which the undersigned may now have or
hereafter may acquire against or in the Collateral by virtue of the
undersigned’s interest in the real property, or otherwise.
 
3. In the event of default by Borrower in the performance of any of its
obligations pursuant to the Agreement or any extension or renewal of said
Agreement, Lender Parties may: (a) abandon the Collateral in place, (b) assemble
the Collateral and conduct an auction of the Collateral on the Premises, or (c)
remove the Collateral from the Premises in accordance with the terms and
conditions of said Agreement.
 
4. Lender Parties may, without affecting the validity of this Waiver, extend the
time of the payment of any installments, or the performance of any of the other
terms and conditions, of the Agreement, without the consent of, and without
giving notice thereof to the undersigned.
 
5. This Waiver shall inure to the benefit of the successors and assigns of
Lender Parties and shall be binding upon the heirs, personal representatives,
successors and assigns of the undersigned.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 

--------------------------------------------------------------------------------

 
 
[exh105_1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
Collateral Schedule
 
All of Borrower’s personal property of every kind and nature whether now owned
or hereafter acquired by, or arising in favor of, such Borrower, and regardless
of where located, including, without limitation, all of such Borrowers’ chattel
paper (whether tangible or electronic), commercial tort claims, deposit
accounts, documents, equipment, financial assets, fixtures, goods, instruments,
investment property (including, without limitation, all securities accounts),
inventory, letter-of-credit rights, letters of credit, securities, supporting
obligations, cash, cash equivalents, any other contract rights (including,
without limitation, rights under any license agreements, leases, and franchise
agreements or rights to the payment of money), general intangibles (including,
without limitation, intellectual property), all books and records of such
Borrower relating to each of the foregoing, and all additions, attachments,
accessories, accessions and improvements to such property, all substitutions,
replacements or exchanges therefor, and all proceeds, insurance claims,
products, profits and other rights to payments not otherwise included in the
foregoing (the “Collateral”), excluding all bonded or unbonded accounts, and all
real property. All undefined terms in this paragraph shall have the meaning set
forth in the UCC.
 
 
 

--------------------------------------------------------------------------------